 556DECISIONSOF NATIONALLABOR RELATIONS BOARDSDC Investment,Inc.andButchers'Union Local498, United Food and Commercial Workers, Pe-titioner.Case 20-RC-1531928 February 1985DECISION AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISThe National Labor Relations Board has consid-ered an objection to an election held on 16 Decem-ber 1982 and the hearing officer's report recom-mending disposition of the objection. The electionwas conducted pursuant to the Acting RegionalDirector's Decision and Direction of Election. Therevised tally of ballots,made after the partiesagreed to the counting of 7 previously challengedballots, shows 49 for and 40 against the Petitioner(Local 498) with 2 challenged ballots, an insuffi-cient number to affect the results. The RegionalDirector overruled all of the Employer's objectionsto the election except one, on which he directed ahearing be held before a hearing officer.The Board has reviewed the record in light ofthe exceptions and briefs, has adopted the hearingofficer's findings and recommendations only to theextent consistent with this decision, and finds thatthe election must be set aside and a new electionheld.The hearing officer's recommendation that theelection be set aside was based on his finding that,shortly before the election, Local 498 prepared aleaflet that displayed on one side a handwrittenSpanish language facsimile of the official NLRBelection ballot stating at the bottom in Spanish,"Remember to vote yes on December 16th." Onthe reverse side was an unaltered photocopy of theBoard's official sample ballot in English. Local 498excepts to the hearing officer's findings that it wasresponsible for distribution of the leaflet and thatthe leaflet constituted an objectionable reproduc-tion of a Board document altered for partisan pur-poses.The Employer excepts to the hearing offi-cer's failure to order that the notice of the newelection include a statement of the reason why theinitial election was set aside, as was done inLufkinRule Co.,147NLRB 341 (1964). While we findmerit only in the Employer's exception, we modifythe hearing officer's report as follows.1.The hearing officer found that union organizerJames Sierra, an undisputed agent of the Petitioner,gave one copy of the leaflet to union sympathizerMoses Esquivel at Esquivel's home in the presenceof a second employee. Although the hearing officerdiscredited certain testimony the Employer offeredconcerning distribution of the leaflet, the hearingofficer did find that the leaflet "was circulated andultimately came to the attention of the Employer."The hearing officer concluded that Sierra's conductwarranted setting aside the election because theleaflet constituted a reproduction of a Board docu-ment and, underAlliedElectricProducts,109NLRB 1270 (1954), reproduction of such a docu-ment for partisan purposes was per se objectionableconduct. The hearing officer also concluded thatEsquivel wasnot an agentof Local 498, but orga-nizer Sierra nevertheless must be held to have rea-sonably foreseen that Esquivel would circulate theleaflet.We agree with the hearing officer's implicit find-ing that Esquivel circulated the leaflet and thehearing officer's conclusion that Local 498 must beheld responsible for this conduct, but we disagreewith the hearing officer's finding that Esquivel wasnot an agent of Local 498, at least for the purposeof circulating the leaflet. Sierra testified that hewas prompted to prepare the leaflet by the requestof Esquivel, a union adherent, who told Sierra that"there wasn't anything in Spanish." Sierra testifiedthat he gave a single copy of the leaflet to EsquivelsoEsquivel could tell his Spanish-speaking co-workers, who comprised about half of the bargain-ing unit,what the English-language sample ballotsaid and could show them how to vote. Sierra alsotestified that he did not ask Esquivel to distributethe leaflet, but told him to "talk to the peopleabout it."In explainingthe reason for the languageon the leaflet saying, "Remember to vote yes onDecember 16th," Sierra stated that he told Esqui-vel to "remember to tell these people to vote yeson the 16th, that's the most important thing." Sincethe leaflet was given to Esquivel as an aid for himin soliciting votes,we will presume, absent evi-dence to the contrary and in light of Esquivel'sfailure to testify, that Esquivel showed the leafletto other employees.' Accordingly, we concludethat the leaflet was circulated to a sufficientnumber of employees that it could have affectedthe election results.Additionally,since Sierrainstructed Esquivel to"talk to the people" about the leaflet in the courseof soliciting their votes, Esquivel was acting withinthe scope of his general authority from the Union'sorganizerwhen he circulated the leaflet, eventhough Sierra did not specifically authorize that1Member Dennis findsitunnecessary to "presume"thatEsquivelshowed theleaflet to other employees, because the record supports thehearing officer's implicit finding that Esquivel did infact distribute theleaflet274 NLRB No. 78 SDC INVESTMENTparticular act. Therefore, at least for the purposesof circulating the leaflet, Esquivel was acting as anagent of the Union. SeeBio-Medical Applications ofPuerto Rico,269 NLRB 827 (1984). Accordingly,Esquivel's circulation of the leaflet is attributable toLocal 498, and we reject Local 498's argument tothe contrary.II.We decline to adopt the hearing officer's state-ment that the reproduction of Board documents forpartisan purposes is per se objectionable conduct.InAllied Electric,supra, the Board announced thatitwould not permit reproduction of any documentpurporting to be a copy of the Board'sofficialballot,other than one completely unaltered, andthat it would set aside the results of an election inwhich the winning party violated this prohibition.The Board's interpretation of this rule over thethree decades of its existence has varied.In somecases, the Board has taken a strict,literal approach,focusing on whether the rule by its terms was vio-latedwithout consideringwhether the alteredballot at issue would have given the voters the mis-leading impression that the Board favored theparty that circulated the altered ballot.In othercases, the Board has placed primary emphasis onthe question whether the altered ballot would havebeen likely to mislead the voters.CompareMercuryIndustries,238NLRB 896 (1978), andCustomMolders ofPuerto Rico,121NLRB 1007(1958),withAssociatedLerner Shops of America, 207NLRB 348 (1973),andStedman Wholesale Distribu-tors,203 NLRB302 (1973).InMidlandNationalLifeInsuranceCo.,263NLRB 127 (1982),we recently held that we wouldno longer set aside elections on the basis of mis-leading statements made during election campaigns.Subsequently,inRiveredgeHospital,264NLRB1094 (1982),we extended this holding to encom-pass misrepresentations of Board actions. The deci-sion inMidlandwas grounded in part on our beliefthat employees are mature individuals who are ca-pable of recognizing campaign propaganda forwhat it is and evaluating its claims.Thus,we statedinMidland,"As long as the campaign material iswhat it purports to be, i.e., mere propaganda of aparticular party, the Board[will] leave the task ofevaluating its contents solely to the employees."263 NLRB at 131, quotingGeneral Knitof Califor-nia,239 NLRB 619, 629 (1978) (Member Penellodissenting).Having reexamined theAlliedElectricrule inlight of our decisions inMidlandandRiveredge,webelieve that the crucial question should be whetherthe altered ballot in issue is likely to have given557voters the misleading impression that the Board fa-vored one of the parties to the election. When it isevident that the altered ballot is the work of aparty, rather than the Board, employees are per-fectly capable of judging its persuasive value.Wetherefore reject the view that the mere existence ofan altered ballot is a per se violation of theAlliedElectricrule, as this approach resultsin invalidatingelections even when the supposedly objectionablecampaign material is unlikely to mislead any rea-sonable voter into believing that the Board sup-ported a particular party in the election. Accord-ingly,we adopt the view expressed by formerMember Penelloin hisdissent inMercury Indus-tries,supra, that an altered ballot that on its faceclearly identifies the party responsible for its prepa-ration is not objectionable and will not serve as thebasis for setting aside an election. See alsoBestWesternMotel,248 NLRB 1319 fn. 3 (1980) (viewofMember Penello).When the party responsiblefor preparation of the altered ballot is clearly iden-tified on the face of the material itself, employeeswould know that the document emanated from aparty, not the Board, and thus would not be led tobelieve that the party has been endorsed by theBoard. 2When the source of the altered ballot is notclearly identified, it becomes necessary to examinethe nature and contents of thematerial inorder todetermine whether the document has the tendencyto mislead employees into believing that the Boardfavors one party'scause.3Such determinationsmust be made on a case-by-case basis, and "brightline" distinctions are difficult to draw in this area.However, parties that wish to avoid the uncertain-ties inherent in this area may do so by refrainingfrom using altered ballotsas campaignmaterials or,if such materials are used, by clearly identifying thesource on the face of the documents.III.In the present case, the leaflet prepared by Local498 bore no indication of the party responsible foritspreparation.Therefore,we must examine the2Prior Board decisions that failed to apply this standard, such asMer-cury Industries,supra,andCustomMolders ofPuerto Rico,supra,are over-ruled to the extent they are inconsistent with our decision todayIn accordance with our usual practice,we shall apply our new stand-ard to all pending cases in whatever stageMidlandNational Life Insur-ance,supra, 263 NLRB at 133 fn 24sWhen the source of an altered ballot is not clearly identified,Member Hunter would find it appropriate to examine the circumstancesof the altered ballot'scirculation,aswell as its nature and contents, indetermining whether the document has the tendency to mislead employ-ees into believing that the Board favors one party over the otherMember Hunter believes that in some circumstances the manner in whichan altered ballot is distributed makes clear to employees that it has beenpreparedby one of theparties In his view,a rule prohibiting the use ofaltered ballots in such circumstances is unnecessarily rigid 558DECISIONSOF NATIONAL LABOR RELATIONS BOARDnature and contents of the leaflet to determinewhether it was likely to give the votersthemis-leading impressionthat the Board favored Local498 in the election. As stated above, one side of theleaflet contained a hand-printed Spanish translationof the ballot structuredin the sameformat as theBoard's sample ballot with an additional line at thebottom stating in Spanish, "Remember to vote yeson December 16th." At the top of this side was theNLRB seal, which had been taken from an officialBoard document. The "[r]emember to vote yes"statement was hand-printed in the same style as therest of the Spanish side of the leaflet and appearedto be an integral part of the text, rather than an ad-dition to it.Although the Spanish language side of the leafletwas hand-printed, the presence of the Board seal atthe top and the official Board sample ballot on thereverse side did much to make the documentappear to be official.Moreover, employees mightwell have assumed that the Board's printed sampleballotswere available only in English,' so the fact4Neither party requested the Board to supply ballots in Spanish forthe election,and it did not do sothat the Spanish version of the sample ballot washandwritten would not necessarily exclude the pos-sibility that itwas prepared informally by theBoard for this election.5 Therefore, we concludethat,by its nature and contents, the leaflet waslikely to be perceived by voters as an officialBoard document and was likely to lead Spanish-speaking voters into believing that the Boardwanted them to vote "yes" in the election. Accord-ingly,we conclude that by circulating the leaflet,Local 498 engaged in objectionable conduct, andwe adopt the hearing officer's recommendationthat the election be set aside and a second electionbe held.6[Direction of Second Election omitted from pub-lication.]s Indeed,the Board has held an English-language sample ballot pre-pared by a party to be an objectionable ballot reproduction even thoughhandwrittenSeeSdca Inc,231 NLRB 110 (1977)8As the Employer has objected to the hearing officer's failure to orderthat the notice of the new election include, pursuant toLufkin Rule Co.,supra, a statement of the reason for the first election being set aside, weorder that such language shall be included in the notice of the new elec-tionSee NLRB Casehandling Manual (Part Two),Representation Pro-ceedings, sec. 11452 1